SUBSCRIPTION AGREEMENT


This Subscription Agreement (this “Agreement”) is entered into as of August 30,
2006 by and among Patient Safety Technologies, Inc., a Delaware corporation
(together with its successors and permitted assigns, the “Issuer”), and the
undersigned investors (each, together with its successors and permitted assigns,
the “Investor” and collectively, together with their successors and permitted
assigns, the “Investors”).


RECITALS


Subject to the terms and conditions of this Agreement, the Investors desire to
subscribe for and purchase, and the Issuer desires to issue and sell to the
Investors, certain shares of the Issuer’s common stock, par value $.33 per share
(the “Common Stock”), to purchase shares of Common Stock. The Issuer is offering
One Hundred Twenty Five Thousand ($125,000) in shares of Common Stock, in a
private placement to the Investors at a purchase price of One Dollar and
Twenty-Five ($1.25) per share and on the other terms and conditions contained in
this Agreement (the “Offering”) and the terms of the Company’s 10-K’s and 10-Q’s
incorporated by reference, provided that the Issuer reserves the right to issue
and sell a lesser or greater number of shares.


TERMS OF AGREEMENT


In consideration of the mutual representations and warranties, covenants and
agreements contained herein, the parties hereto agree as follows:



1.
SUBSCRIPTION AND ISSUANCE OF COMMON STOCK.



1.1    Subscription and Issuance of Common Stock. Subject to the terms and
conditions of this Agreement, the Issuer shall issue and sell to each Investor,
and each Investor subscribes for and shall purchase from the Issuer, that number
of shares of Common Stock set forth on such Investor’s counterpart signature
page hereof (the “Shares” or “Securities”) for the aggregate purchase price set
forth on such counterpart signature page, which aggregate purchase price shall
be equal to the product of the number of Shares subscribed for by such Investor
multiplied by the per share purchase price specified in the above Recitals to
this Agreement (the “Purchase Price”).


1.2    Legends.


(a) Any certificate or certificates representing the Shares shall bear the
following legend, in addition to any legend that may be required by any
Requirements of Law:


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE BEING ISSUED TO PURCHASE
ADDITIONAL SHARES OF COMMON STOCK OF THE ISSUER PURSUANT TO A SUBSCRIPTION
AGREEMENT WITH THE ISSUER DATED AS OF AUGUST 30, 2006, A COPY OF WHICH IS ON
FILE WITH THE ISSUER. THE SHARES REPRESENTED BY THIS CERTIFICATE ISSUED HEREWITH
UNDER SUCH SUBSCRIPTION AGREEMENT WILL NOT BE SEPARATELY TRANSFERABLE.



--------------------------------------------------------------------------------


 
IN ADDITION, THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD,
TRANSFERRED, OR OTHERWISE DISPOSED OF BY THE HOLDER EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT FILED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND IN COMPLIANCE WITH APPLICABLE SECURITIES LAWS OF ANY STATE WITH
RESPECT THERETO OR IN ACCORDANCE WITH AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER THAT AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE AND ALSO MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT
IN COMPLIANCE WITH ANY APPLICABLE RULES OF THE SECURITIES AND EXCHANGE
COMMISSION.



2.
CLOSING.



2.1    Closing. The closing of the transactions contemplated herein (the
“Closing”) shall take place simultaneously upon execution of this Agreement at
the offices of Issuer located 1800 Century Park East, Suite 200, Los Angeles, CA
90067. At the Closing: (i) each Investor participating in such Closing shall pay
to the Issuer, by wire transfer of immediately available funds to an account
designated in writing by the Issuer, the Purchase Price for the Shares being
purchased by such Investor hereunder; (ii) the Issuer shall issue to each such
Investor the Shares being purchased by the Investor hereunder and shall deliver
or cause to be delivered to such Investor a certificate or certificates
representing such Shares duly registered in the name of such Investor, as
specified on the signature pages hereto; and (iii) all other actions referred to
in this Agreement which are required to be taken at such Closing shall be taken
and all other agreements and documents referred to in this Agreement that are
required for such Closing shall be executed and delivered.



3.
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS.



As a material inducement to the Issuer to enter into this Agreement and issue
the Securities, each Investor represents, warrants, and covenants to the Issuer
as follows:


3.1    Power and Authority. Such Investor, if other than a natural person, is an
entity duly organized, validly existing and in good standing under the laws of
the state of its incorporation or formation. Such Investor has the corporate,
partnership or other power (or, in the case of a natural person, legal capacity)
and authority under applicable law to execute and deliver this Agreement and
consummate the transactions contemplated hereby, and has all necessary authority
to execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby. Such Investor has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement and the transactions contemplated hereby.


2

--------------------------------------------------------------------------------


 
3.2    No Violation. The execution and delivery by such Investor of this
Agreement, the consummation of the transactions contemplated hereby, and the
compliance by such Investor with the terms and provisions hereof, will not: (i)
result in a default under (or give any other party the right, with the giving of
notice or the passage of time (or both), to declare a default or accelerate any
obligation under) any Contract to which such Investor is a party or by which it
or its properties or assets are bound (except to the extent such defaults or
accelerations, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect on such Investor); (ii) violate any
Requirement of Law applicable to such Investor; or (iii) if such Investor is
other than a natural person, violate any charter, bylaws or similar documents of
such Investor. At or prior to the Closing, such Investor will have complied with
all Requirements of Law applicable to it in connection with the Offering and at
all times thereafter such Investor will comply with all Requirements of Law
applicable to it in connection with any resale or transfer by such Investor of
any Securities acquired by such Investor pursuant to this Agreement.


3.3    Consents/Approvals. No consents, filings, authorizations or actions of
any Governmental Authority are required for such Investor’s execution, delivery
and performance of this Agreement. No consent, approval, waiver or other actions
by any Person under any Contract to which such Investor is a party or by which
such Investor or any of its properties or assets are bound is required or
necessary for the execution, delivery and performance by such Investor of this
Agreement and the consummation of the transactions contemplated hereby.


3.4    Enforceability. This Agreement has been duly executed and delivered by
such Investor and (assuming it has been duly authorized, executed, and delivered
by the Issuer) constitutes a legal, valid and binding obligation of such
Investor, enforceable against such Investor in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyances, reorganization, moratorium or similar laws from time to
time in effect affecting the enforcement of creditor’s rights generally, and
general equitable principles, regardless of whether enforceability is considered
in a proceeding at law or in equity, and except for the indemnity provisions of
Article 7 of this Agreement, which may not be enforceable based upon public
policy considerations.


3.5    Investment Intent. Buyer is acquiring the Shares for its own account, for
investment purposes only and not with a view to resale or other distribution
thereof, nor with the intention of selling, transferring or otherwise disposing
of all or any part of such Shares, or any interest therein, for any particular
price, or at any particular time, or upon the happening of any particular event
or circumstances, except selling, transferring, or disposing of such Shares made
in full compliance with all applicable provisions of the Securities Act of 1993
(the "Securities Act") and the Securities Exchange Act of 1934, and the Rules
and Regulations promulgated by the Securities and Exchange Commission
thereunder, all as amended.


3.6    Accredited Investor. Such Investor is an “accredited investor” as such
term is defined in Rule 501(a) of Regulation D under the Securities Act. Without
limiting the foregoing representation, such Investor confirms that it has
reviewed the partial definition of an “Accredited Investor” which is attached
hereto as Exhibit A (which is not a complete definition of the term, but which
includes the most likely categories of qualification) to confirm the accuracy of
such representation, and such Investor has noted by paragraph number, on its
signature page hereto, the category(ies) pursuant to which such Investor
qualifies as an “Accredited Investor” according to the definition set forth in
Exhibit A. Such Investor has not been formed for the purpose of acquiring the
Securities. Such Investor is not an officer, director, employee, investment
advisor, promoter, general partner, Affiliate or member of the advisory board of
the Issuer.


3

--------------------------------------------------------------------------------


 
3.7    Adequate Information. Such Investor has received from the Issuer, and has
reviewed, such information as such Investor considers necessary or appropriate
to evaluate the risks and merits of an investment in, and make an informed
investment decision with respect to, the Securities, including, without
limitation, the documents listed on Exhibit B, which have been received by such
Investor as part of an informational packet of materials from the Issuer (the
“Disclosure Documents”). Such Investor acknowledges that each of the SEC
Reports, including the risk factors contained therein, are specifically
incorporated herein by reference and form an integral part of this Agreement.
Such Investor also acknowledges that the additional risk factors set forth and
contained in the Disclosure Documents are specifically incorporated herein by
reference and form an integral part of this Agreement.


3.8    Opportunity to Question. Such Investor has had the opportunity to
question, and has questioned, to the extent deemed necessary or appropriate,
representatives of the Issuer so as to receive answers from the Issuer’s
representatives regarding the terms and conditions of an investment in the
Securities and to verify information obtained in such Investor’s examination of
the Issuer, including, without limitation, the information that such Investor
received and reviewed as referenced in Section 4.7 in relation to its investment
in the Securities.


3.9    No Other Representations. No oral or written representations have been
made to such Investor in connection with such Investor’s acquisition of the
Securities which were in any way inconsistent with the information reviewed by
such Investor. Such Investor acknowledges that, in deciding whether to enter
into this Agreement and to acquire the Securities hereunder, it has not relied
on any representations or warranties of any type or description made by the
Issuer or any of its representatives with regard to the Issuer or its business,
property or prospects of the investment contemplated herein, other than the
representations and warranties of the Issuer set forth in Article 3 hereof.


3.10    Knowledge and Experience. Such Investor understands that an investment
in the Securities involves substantial risk. Such Investor has such knowledge
and experience in financial, tax and business matters, including substantial
experience in evaluating and investing in common stock and other securities
(including the common stock and other securities of speculative companies), so
as to enable such Investor to utilize the information referred to in Section 4.7
hereof and any other information made available by the Issuer to such Investor
in order to evaluate the merits and risks of an investment in the Securities and
to make an informed investment decision with respect thereto.


3.11    Independent Decision. Such Investor is not relying on the Issuer or on
any legal or other opinion in the materials reviewed by such Investor with
respect to the financial or tax considerations of such Investor relating to its
investment in the Securities. Such Investor has relied solely on the
representations and warranties, covenants and agreements of the Issuer in this
Agreement (including the exhibits and schedules hereto) and on its examination
and independent investigation in making its decision to acquire the Securities.


4

--------------------------------------------------------------------------------


 
4.
REGISTRATION RIGHTS.



In the event the Issuer files a registration statement pursuant to the
Securities Act of 1933, as amended, the Securities shall be included for resale
in such registration statement; provided.



5.
INDEMNIFICATION.



5.1    Indemnification by the Issuer. The Issuer will indemnify and hold
harmless each Holder or Selling Stockholder of Shares covered by a Registration
Statement pursuant to the provisions of Article 6, any Person who controls such
Holder or Selling Stockholder within the meaning of the Securities Act, and any
officer, director, investment adviser, employee, agent, partner, member or
Affiliate of such Holder or Selling Stockholder (each, a “Holder/Selling
Stockholder Indemnified Party”), from and against, and will reimburse each such
Holder/Selling Stockholder Indemnified Party with respect to, any and all
claims, actions, demands, losses, damages, liabilities, costs and expenses to
which such Holder/Selling Stockholder or any such Holder/Selling Stockholder
Indemnified Party may become subject under the Securities Act or otherwise,
insofar as such claims, actions, demands, losses, damages, liabilities, costs or
expenses arise out of or are based upon: (a) any untrue statement or alleged
untrue statement of any material fact contained in such registration statement,
any prospectus contained therein or any amendment or supplement thereto; (b) the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
preliminary prospectus or prospectus, in light of the circumstances under which
they were made) not misleading; or (c) any materially inaccurate representation
or breach of any material warranty, agreement or covenant of the Issuer
contained herein; provided that the Issuer will not be liable in any such case
to the extent that any such claim, action, demand, loss, damage, liability, cost
or expense arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission (i) made in reliance on and conformity
with information furnished by any Holder/Selling Stockholder in writing
specifically for use in the preparation thereof or (ii) which was cured in an
amendment or supplement to the prospectus (or any amendment or supplement
thereto) delivered to the Holder/Selling Stockholder on a timely basis to permit
proper delivery thereof prior to the date on which any Shares were transferred
or sold.


5.2    Indemnification by the Holder or Selling Stockholder. Each Holder and
each Selling Stockholder of Shares covered by a Registration Statement pursuant
to the provisions of Article 6 will indemnify and hold harmless the Issuer, any
Person who controls the Issuer within the meaning of the Securities Act, and any
officer, director, employee, agent, partner, member or Affiliate of the Issuer
(each, an “Issuer Indemnified Party”) from and against, and will reimburse the
Issuer Indemnified Parties with respect to, any and all claims, actions,
demands, losses, damages, liabilities, costs or expenses to which such Issuer
Indemnified Parties may become subject under the Securities Act or otherwise,
insofar as such losses, damages, liabilities, costs or expenses arise out of or
are based upon: (a) any untrue or alleged untrue statement of any material fact
contained in such Registration Statement, any prospectus contained therein or
any amendment or supplement thereto; or (b) the omission or the alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein, (in the case of any preliminary prospectus or
prospectus, in light of the circumstances under which they were made) not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was so
made in reliance on and conformity with written information furnished by such
Holder or Selling Stockholder specifically for use in the preparation thereof;
provided that the liability of any Holder or Selling Stockholder pursuant to
this Section 7.2 shall be limited to an amount not to exceed the net proceeds
received by such Holder or Selling Stockholder from the sale of Registrable
Securities pursuant to the Registration Statement which gives rise to such
obligation to indemnify.


5

--------------------------------------------------------------------------------


 
5.3    Procedures. Promptly after receipt by a party indemnified pursuant to the
provisions of Section 5.1 or Section 5.2 of notice of the commencement of any
action involving the subject matter of the foregoing indemnity provisions, such
indemnified party will, if a claim thereof is to be made against the
indemnifying party pursuant to the provisions of Section 5.1 or Section 5.2,
notify the indemnifying party of the commencement thereof; provided the omission
to so notify the indemnifying party will not relieve it from any liability which
it may have to an indemnified party otherwise than under this Article 7, and
shall not relieve the indemnifying party from liability under this Article 7,
except to the extent that such indemnifying party is materially prejudiced by
such omission. In case such action is brought against any indemnified party and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party shall have the right to participate in, and, to the extent that it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel reasonably satisfactory to such indemnified
party, and after notice from the indemnifying party to such indemnified party of
its election to assume the defense thereof, the indemnifying party will not be
liable to such indemnified party pursuant to the provisions of Section 5.1 or
Section 5.2 for any legal or other expense subsequently incurred by such
indemnified party in connection with the defense thereof. No indemnifying party
shall be liable to an indemnified party for any settlement of any action or
claim without the consent of the indemnifying party. No indemnifying party will
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of an unconditional release from all liability in
respect to such action, claim or litigation.



6.
MISCELLANEOUS.



6.1    Defined Terms. As used herein the following terms shall have the
following meanings:


(a) “Affiliate” has the meaning ascribed to it in Rule 12b-2 of the General
Rules and Regulations under the Exchange Act, as in effect on the date hereof.


(b) “Agreement” has the meaning specified in the preamble to this Agreement.


(c) “AMEX” has the meaning specified in Section 3.5 of this Agreement.


(d) “Business Day” means any day except Saturday, Sunday and any day which shall
be a federal legal holiday or a day on which either (i) the SEC or (ii) banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.


6

--------------------------------------------------------------------------------


 
(e) “Bylaws” means the Bylaws of the Issuer, as the same may be supplemented,
amended, or restated from time to time.


(f) “Certificate of Incorporation” means the Issuer’s Certificate of
Incorporation, as the same may be supplemented, amended or restated from time to
time.


(g) “Closing” has the meaning specified in Section 2.1 of this Agreement.


(h) “Common Stock” has the meaning specified in the Recitals to this Agreement.


(i) “Confidential Information” has the meaning specified in Section 6.13 of this
Agreement.


(j) “Contract” means any indenture, lease, sublease, loan agreement, mortgage,
note, restriction, commitment, obligation or other contract, agreement or
instrument.


(k) “Disclosure Documents” has the meaning specified in Section 3.7 of this
Agreement and in Exhibit C.


(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.


(m) “GAAP” means generally accepted accounting principles in effect in the
United States of America.


(n) “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity or official exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.


(o) “Holder/Selling Stockholder Indemnified Party” has the meaning specified in
Section 5.1 of this Agreement.


(p) “Investor” has the meaning specified in the preamble to this Agreement.


(q) “Issuer” means Patient Safety Technologies, Inc., a Delaware corporation.


(r) “Issuer Indemnified Party” has the meaning specified in Section 5.2 of this
Agreement.


(s) “Knowledge” means, with respect to the Issuer, the actual knowledge of
Milton “Todd” Ault III.


(t) “Material Adverse Effect” means a material and adverse change in, or effect
on, the financial condition, properties, assets, liabilities, rights,
obligations, operations or business, of a Person.


7

--------------------------------------------------------------------------------


 
(u) “Notice and Questionnaire” has the meaning specified in Exhibit D of this
Agreement.


(v) “Offering” has the meaning specified in the Recitals to this Agreement.


(w) “Permit” means any permit, certificate, consent, approval, authorization,
order, license, variance, franchise or other similar indicia of authority issued
or granted by any Governmental Authority.


(x) “Person” means a natural person, partnership, corporation, limited liability
company, business trust, joint stock company, estate, trust, unincorporated
association, joint venture, Governmental Authority or other entity, of whatever
nature.


(y) “Purchase Price” has the meaning specified in Section 1.1 of this Agreement.


(z) “Rule 144” means Rule 144 promulgated under the Securities Act, or any
successor thereto.


(aa) “SEC” means the Securities and Exchange Commission.


(bb) “Securities” has the meaning specified in Section 1.2 of this Agreement.


(cc) “Securities Act” means the Securities Act of 1933, as amended.


(dd) “Shares” has the meaning specified in Section 1.1 of this Agreement.


6.2    Other Definitional Provisions.


(a) All terms defined in this Agreement shall have the defined meanings when
used in any certificates, reports or other documents made or delivered pursuant
hereto or thereto, unless the context otherwise requires.


(b) Terms defined in the singular shall have a comparable meaning when used in
the plural, and vice versa.


(c) All accounting terms shall have a meaning determined in accordance with
GAAP.


(d) The words “hereof,” “herein” and “hereunder,” and words of similar import,
when used in this Agreement shall refer to this Agreement as a whole (including
any exhibits and schedules hereto) and not to any particular provision of this
Agreement.


6.3    Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing and shall be delivered by certified or registered
mail (first class postage pre-paid), guaranteed overnight delivery, or facsimile
transmission if such transmission is confirmed by delivery by certified or
registered mail (first class postage pre-paid) or guaranteed overnight delivery,
to the following addresses and telecopy numbers (or to such other addresses or
telecopy numbers which such party shall subsequently designate in writing to the
other party):


8

--------------------------------------------------------------------------------


 
(a)
if to the Issuer to:



Patient Safety Technologies, Inc.
c/o Milton “Todd” Ault III
1800 Century Park East, Suite 200
Suite 200
Los Angeles, CA 90067
Facsimile: (310) 895-7750


(b)    if to an Investor, to the address set forth next to such Investor’s name
on such Investor’s counterpart signature page hereto.


Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered by
hand, by messenger or by courier, or if sent by facsimile, upon confirmation of
receipt.


6.4    Entire Agreement. This Agreement (including the exhibits and schedules
attached hereto) and other documents delivered at the Closing pursuant hereto,
contain the entire understanding of the parties in respect of its subject matter
and supersede all prior agreements and understandings between the parties with
respect to such subject matter.


6.5    Expenses; Taxes. Except as otherwise provided in this Agreement, the
parties shall pay their own fees and expenses, including their own counsel fees,
incurred in connection with this Agreement or any transaction contemplated
hereby; provided that the Issuer shall pay at the Closing the reasonable legal
fees (up to a maximum of $20,000) of a single special counsel to the Investors.
Any sales tax, stamp duty, deed transfer or other tax (except taxes based on the
income of the Investors) arising out of the issuance of the Securities (but not
with respect to subsequent transfers) by the Issuer to the Investors and
consummation of the transactions contemplated by this Agreement shall be paid by
the Issuer.


6.6    Amendment; Waiver. This Agreement may not be modified, amended,
supplemented, canceled or discharged, except by written instrument executed by
the parties to this Agreement. No failure to exercise, and no delay in
exercising, any right, power or privilege under this Agreement shall operate as
a waiver, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude the exercise of any other right, power or
privilege. No waiver of any breach of any provision shall be deemed to be a
waiver of any preceding or succeeding breach of the same or any other provision,
nor shall any waiver be implied from any course of dealing between the parties.
No extension of time for performance of any obligations or other acts hereunder
or under any other agreement shall be deemed to be an extension of the time for
performance of any other obligations or any other acts. The rights and remedies
of the parties under this Agreement are in addition to all other rights and
remedies, at law or equity, that they may have against each other.


6.7    Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to the benefit of the parties and their respective
successors and legal assigns. The rights and obligations of the Issuer pursuant
to this Agreement may not be assigned to any third party without the prior
written consent of the Holders of a majority of the Registrable Securities.


9

--------------------------------------------------------------------------------


 
6.8    Counterparts; Facsimile Signature. This Agreement may be executed by
facsimile signature and in any number of counterparts, each of which shall be an
original but all of which together shall constitute one and the same instrument.


6.9    Headings. The headings contained in this Agreement are for convenience of
reference only and are not to be given any legal effect and shall not affect the
meaning or interpretation of this Agreement.


6.10    Governing Law; Interpretation. This Agreement shall be construed in
accordance with and governed for all purposes by the laws of the State of
California applicable to contracts executed and to be wholly performed within
such state.


6.11    Severability. The parties stipulate that the terms and provisions of
this Agreement are fair and reasonable as of the date of this Agreement.
However, any provision of this Agreement shall be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated. If, moreover, any of those provisions shall for any reason be
determined by a court of competent jurisdiction to be unenforceable because
excessively broad or vague as to duration, activity or subject, it shall be
construed by limiting, reducing or defining it, so as to be enforceable.


6.12    Further Assurances. Each of the parties hereto shall execute and deliver
such additional instruments and other documents and shall take such further
actions as may be reasonably necessary or appropriate to effectuate, carry out
and comply with all of the terms of this Agreement and the transactions
contemplated hereby. Each of the Investors and the Issuer shall make on a prompt
and timely basis all governmental or regulatory notifications and filings
required to be made by it with or to any Governmental Authority in connection
with the consummation of the transactions contemplated hereby. The Issuer and
the Investors agree to cooperate with one another in the preparation and filing
of all forms, notifications, reports and information, if any, required or
reasonably deemed advisable pursuant to any Requirement of Law or AMEX rules in
connection with the transactions contemplated by this Agreement and to use their
respective commercially reasonable efforts to agree jointly on a method to
overcome any objections by any Governmental Authority to any such transactions.


10

--------------------------------------------------------------------------------


 
6.13    Confidential Information. Each Investor confirms that it has entered
into a confidentiality agreement with the Issuer, pursuant to which such
Investor has agreed to keep confidential certain information relating to the
Issuer that has been disclosed by the Issuer to the Investor in connection with
such Investor’s investment in the Securities, and that such Investor shall
continue to be bound by such confidentiality agreement after the Closing. In
addition, each Investor agrees that no portion of the Confidential Information
(as defined below) shall be disclosed to third parties, except as may be
required by law, without the prior express written consent of the Issuer;
provided that each Investor may share such information with such of its officers
and professional advisors as may need to know such information to assist such
Investor in its evaluation thereof, on the condition that such parties agree to
be bound by the terms of this Section 5.4. “Confidential Information” means the
existence and terms of this Agreement, the transactions contemplated hereby, and
the disclosures and other information contained herein, excluding any
disclosures or other information that is publicly available.








[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed and delivered as of the date set forth below.
 

 
ISSUER:
 
Patient Safety Technologies, Inc.
 
By:_______________________     
 
Name:_____________________     
 
Title:______________________     
 
 






--------------------------------------------------------------------------------



[INVESTOR COUNTERPART SIGNATURE PAGE]




NAME OF INVESTOR (please print)
 
_________________________
ADDRESS FOR NOTICE (please print)
_________________________
_________________________
_________________________
Attention:_____________________     
Tax Identification #:______________    
SIGNATURE
 
By:__________________________     
 
Name:________________________     
 
Title:_________________________     
 
Date:_________________________     
 
 
 
Exact name to appear on stock certificate:
 
_________________________
 
 
Number of Shares subscribed for:
 
_________________________
 
 
Aggregate Purchase Price (see Section 1.1):
 
 
$__________________________
   
 
 
Categories pursuant to which Investor qualifies as an Accredited Investor as
defined in Exhibit B to this Agreement (please indicate the applicable section
numbers noted on Exhibit B to this Agreement):
__________________________
 




--------------------------------------------------------------------------------



EXHIBIT A


DEFINITION OF “ACCREDITED INVESTOR”


“Accredited Investor” shall mean any person who comes within any of the
following categories, or who the Issuer reasonably believes comes within any of
the following categories, at the time of the sale of the Securities to that
person:


1. Any bank as defined in section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934; any
insurance company as defined in section 2(13) of the Act; any investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in section 2(a)(48) of that Act; any Small Business
Investment Company licensed by the U.S. Small Business Administration under
section 301(c) or (d) of the Small Business Investment Act of 1958; any plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; any
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
Accredited Investors;


2. Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940;


3. Any organization described in section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;


4. Any director, executive officer, or general partner of the Issuer, or any
director, executive officer, or general partner of a general partner of the
Issuer;


5. Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000;


6. Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;


7. Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in 230.506(b)(2)(ii); and


8. Any entity in which all of the equity owners are Accredited Investors.



--------------------------------------------------------------------------------



EXHIBIT B


NOTICE AND QUESTIONNAIRE


The undersigned beneficial holder of Registrable Securities of Patient Safety
Technologies, Inc. (the “Issuer”) understands that the Issuer has filed or
intends to file with the Securities and Exchange Commission (the “SEC”) a
Registration Statement under the Securities Act of 1933, as amended (the
“Securities Act”), for the registration and resale of the Registrable Securities
in accordance with the terms of the Subscription Agreement, dated as of August
__, 2006 (the “Subscription Agreement”), by and among the Issuer and the
purchasers of the Issuer’s securities thereunder. The Subscription Agreement is
available from the Issuer upon request at the address set forth below. All
capitalized terms used but not otherwise defined herein shall have the
respective meanings given to them in the Subscription Agreement.


Each beneficial owner of Registrable Securities that has agreed to be bound by
certain provisions of the Subscription Agreement is entitled to the benefits of
the Subscription Agreement under such provisions. In order to sell or otherwise
dispose of any Registrable Securities pursuant to the Registration Statement, a
beneficial owner of Registrable Securities generally will be required to be
named as a selling securityholder in the related prospectus, deliver a
prospectus to purchasers of Registrable Securities and be bound by those
provisions of the Subscription Agreement applicable to such beneficial owner
(including certain indemnification provisions as described below). Beneficial
owners that do not complete this Notice and Questionnaire and deliver it to the
Issuer as provided below will not be named as selling securityholders in the
prospectus and therefore will not be permitted to sell any Registrable
Securities pursuant to the Registration Statement.


Certain legal consequences may arise from being named as selling securityholders
in the Registration Statement and the related prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.


Notice


The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby requests that the Issuer include in the Registration Statement
the Registrable Securities beneficially owned by it and listed below in Item 3
(unless otherwise specified under Item 3) pursuant to the Registration
Statement. The undersigned Selling Stockholder, by signing and returning this
Notice and Questionnaire, understands that it will be bound by the terms and
conditions of this Notice and Questionnaire and the Subscription Agreement.



--------------------------------------------------------------------------------




The undersigned Selling Stockholder hereby provides the following information to
the Issuer and represents and warrants that such information is accurate and
complete:


Questionnaire



1. (a)
Full Legal Name of Selling Stockholder:




 
(b)
Full legal name of registered holder (if not the same as (a) above) through
which Registrable Securities listed in (3) below are held:




 
(c)
Full legal name of broker-dealer or other third party through which Registrable
Securities listed in (3) below are held:




 
(d)
Full legal name of DTC participant (if applicable and if not the same as (b) or
(c) above) through which Registrable Securities listed in (3) below are held:




2.
Address for Notices to Selling Stockholder:



Telephone: 
 
Fax: 
 
Contact Person: 
 

 

3.
Beneficial ownership of Registrable Securities:       

 

           

 
Unless otherwise indicated in the space provided below, all shares of common
stock listed in response to Item (3) above will be included in the Registration
Statement. If the undersigned does not wish all such shares of common stock to
be so included, please indicate below the principal amount or the number of
shares to be included:

   

 

4.
Beneficial Ownership of the Issuer’s securities owned by the Selling

Stockholder: 
 

      
Except as set forth below in this Item (4), the undersigned is not the
beneficial or registered owner of any securities of the Issuer other than the
Registrable Securities listed above in Item (3).
 
(a) 
Type and amount of other securities beneficially owned by the Selling
Stockholder:         
(b) 
CUSIP No(s). of such other securities beneficially owned:         
5. 
Relationship with the Issuer:   



Except as set forth below, neither the undersigned nor any of its Affiliates,
directors or principal equity holders (5% or more) has held any position or
office or has had any other material relationship with the Issuer (or its
predecessors or Affiliates) during the past three years.



--------------------------------------------------------------------------------


 
 

State any exceptions to the foregoing here:   

   
The undersigned Selling Stockholder acknowledges that it understands its
obligation to comply with the provisions of the Exchange Act, and the rules
thereunder relating to stock manipulation, particularly Regulation M thereunder
(or any successor rules or regulations) and the provisions of the Securities Act
relating to prospectus delivery, in connection with any offering of Registrable
Securities pursuant to the Registration Statement. The undersigned Selling
Stockholder agrees that neither it nor any person acting on its behalf will
engage in any transaction in violation of such provisions.


The Selling Stockholder hereby acknowledges its obligations under the
Subscription Agreement to indemnify and hold harmless certain persons set forth
therein. Pursuant to the Subscription Agreement, the Issuer has agreed under
certain circumstances to indemnify the Selling Stockholders against certain
liabilities.


In accordance with the undersigned Selling Stockholder’s obligation under the
Subscription Agreement to provide such information as maybe required by law for
inclusion in the Registration Statement, the undersigned Selling Stockholder
agrees to promptly notify the Issuer of any inaccuracies or changes in the
information provided herein that may occur subsequent to the date hereof at any
time while the Registration Statement remains effective. All notices hereunder
and pursuant to the Subscription Agreement shall be made in writing at the
address set forth below.


In the event any Selling Stockholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Issuer, the Selling Stockholder will notify the
transferees at the time of transfer of its rights and obligations under this
Notice and Questionnaire and the Subscription Agreement.


By signing below, the undersigned Selling Stockholder consents to the disclosure
of the information contained herein in its answers to items (1) through (5)
above and the inclusion of such information in the Registration Statement and
any related prospectus. The undersigned Selling Stockholder understands that
such information will be relied upon by the Issuer without independent
investigation or inquiry in connection with the preparation or amendment of the
Registration Statement and any related prospectus.






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Selling Stockholder, by authority duly
given, has caused this Notice and Questionnaire to be executed and delivered
either in person or by its authorized agent.



    Selling Stockholder:                By: ________________      
Name: 
     
Title: 
                  Dated:________________       

 




PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE TO:


Patient Safety Technologies, Inc.
c/o Milton “Todd” Ault III
1800 Century Park East
Suite 200
Los Angeles, CA 90067



--------------------------------------------------------------------------------


 